COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      Raymond C. Clark v. Wendy Jean Morrow

Appellate case number:    01-15-00615-CV

Trial court case number: 68321-D

Trial court:              300th District Court of Brazoria County

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a supplemental clerk’s record containing:

              “Order in Suit to Modify Parent-Child Relationship,” signed on February 20,
               2015.

See TEX. R. APP. P. 34.5(c)(1).

       The supplemental clerk’s record shall be filed in the First Court of Appeals within 14
days of the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.




Clerk’s Signature:

Date: August 13, 2015